Citation Nr: 9929378	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post operative 
meniscectomy right knee, status post total knee replacement, 
currently evaluated as 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

By rating decision in October 1967, service connection was 
granted for post operative residuals of meniscectomy, right 
knee.  In August 1997, the veteran filed a claim for an 
increased rating for a right knee disability.  This appeal 
arises from the November 1997 rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
continued the evaluation of the veteran's post operative 
meniscectomy right knee, status post total knee replacement, 
as 30 percent.  A Notice of Disagreement was filed in June 
1998 and a Statement of the Case was issued in July 1998.  A 
substantive appeal was filed in September 1998.


REMAND

On the September 1998 substantive appeal, the veteran 
indicated that he wanted to talk to someone regarding his 
appeal.  In a letter to the Board in September 1999, the 
veteran indicated that he wanted a hearing before a member of 
the Board at the RO.  The abovementioned Board hearing has 
not been held.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a member of the 
Board of Veterans' Appeals at the 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












